     Case 1:19-cv-01341-DAD-SKO Document 44 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DEMETRIO CABRERA,                               Case No. 1:19-cv-01341-NONE-SKO (PC)

12                        Plaintiff,
13            v.                                      ORDER DIRECTING THE CLERK OF
                                                      THE COURT TO CLOSE CASE
14    G. COLLINS, et al.,
15                        Defendants.
16

17          The parties have filed stipulations of dismissal with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). (Docs. 42-43.) The rule provides that a “plaintiff may dismiss an action

19   without a court order by filing . . . a stipulation of dismissal signed by all parties who have

20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a stipulation under Rule 41(a)(1) is properly

21   filed, no order of the court is necessary to effectuate dismissal; the dismissal is effective

22   automatically. See Com. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23          Because the parties have filed stipulations of dismissal, signed by all parties or their

24   counsel of record, this action has terminated. Accordingly, the Court DIRECTS the Clerk of the

25   Court to close this case.

26   ///

27   ///

28   ///
     Case 1:19-cv-01341-DAD-SKO Document 44 Filed 03/31/21 Page 2 of 2


 1            As stated on the record during the March 11, 2021 settlement conference, the Court will

 2   retain jurisdiction over the parties’ settlement agreement to ensure that its terms are met.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     March 30, 2021                                     /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
